People v Anonymous (2017 NY Slip Op 00587)





People v Anonymous


2017 NY Slip Op 00587


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


2916 6519/09

[*1]The People of the State of New York, Respondent,
vAnonymous, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Thomas M. Nosewicz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kullcarni of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered January 3, 2011, convicting defendant, upon his plea of guilty, of two counts of burglary in the third degree and two counts of attempted assault in the second degree, and sentencing him to an aggregate term of 10 to 20 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences on the burglary convictions to 2 to 4 years each, resulting in a new aggregate term of 7 to 14 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK